COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 02-18-00002-CV


Estate of Linda Katina Statum           §   From Probate Court No. 1
Froehle, Deceased
                                        §   of Tarrant County

                                        §   (2016-PR00096-1)

                                        §   April 12, 2018

                                        §   Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM